SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (AMENDMENT NO. _0_)* Iridium Communications, Inc. (Name of Issuer) Common Stock, $0.001 Par Value Per Share (Title of Class of Securities) 46269C102 (CUSIP Number) August 9, 2012 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ x] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.46269C102 13G Page 2 of 13 Pages 1 NAMES OF REPORTING PERSONS T2 Partners Management, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER None 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER None 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.66% 12 TYPE OF REPORTING PERSON PN CUSIP NO.46269C102 13G Page 3 of 13 Pages 1 NAMES OF REPORTING PERSONS T2 Partners Group, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER None 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER None 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.66% 12 TYPE OF REPORTING PERSON CO CUSIP NO.46269C102 13G Page 4 of 13 Pages 1 NAMES OF REPORTING PERSONS T2 Partners Management I, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER None 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER None 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.89% 12 TYPE OF REPORTING PERSON OO CUSIP NO.46269C102 13G Page 5 of 13 Pages 1 NAMES OF REPORTING PERSONS T2 Accredited Fund, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER None 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER None 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 3.13% 12 TYPE OF REPORTING PERSON PN CUSIP NO.46269C102 13G Page 6 of 13 Pages 1 NAMES OF REPORTING PERSONS T2 Qualified Fund, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER None 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER None 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 1.14% 12 TYPE OF REPORTING PERSON PN CUSIP NO.46269C102 13G Page 7 of 13 Pages 1 NAMES OF REPORTING PERSONS Tilson Offshore Fund, Ltd 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER None 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER None 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 1.77% 12 TYPE OF REPORTING PERSON CO CUSIP NO.46269C102 13G Page 8 of 13 Pages 1 NAMES OF REPORTING PERSONS Deerhaven Fund, LP (formerly T2 SPAC Fund, LP) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER None 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER None 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 1.62% 12 TYPE OF REPORTING PERSON CO CUSIP NO.46269C102 13G Page 9 of 13 Pages 1 NAMES OF REPORTING PERSONS Tilson Focus Fund 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER None 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER None 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 1.00% 12 TYPE OF REPORTING PERSON CO CUSIP NO.46269C102 13G Page 10 of 13 Pages Item 1. (a) Name of Issuer: Iridium Communications, Inc. (b) Address of Issuer’s Principal Executive Offices: 1750 Tysons Boulevard, Suite 1400 McLean, Virginia 22102 Item 2. (a) Name of Person Filing: T2 Partners Management, LP T2 Partners Group, LLC T2 Partners Management I, LLC T2 Accredited Fund, LP T2 Qualified Fund, LP Tilson Offshore Fund, LTD Deerhaven Fund, LP (formerly T2 SPAC Fund, LP) Tilson Focus Fund (b) Address of Principal Business Office or, if None, Residence: For all persons filing: 767 Fifth Avenue, 18th Floor New York, New York 10153 (c) Citizenship: Citizenship noted under Item 4 for each reporting person. (d) Title of Class of Securities: Common Stock, Par Value $0.001 (e) CUSIP Number: 46269C102 Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: (a) [] Broker or dealer registered under Section 15 of the Exchange Act. (b) [] Bank as defined in Section 3(a)(6) of the Exchange Act. (c) [] Insurance company as defined in Section 3(a)(19) of the Exchange Act. (d) [] Investment company registered under Section 8 of the Investment Company Act. (e) [ x] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) [] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) [] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) [] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) [] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) [] Group, in accordance with Rule 13d-1(b)(1)(ii)(J). CUSIP NO.46269C102 13G Page 11 of 13 Pages Item 4. Ownership. T2 Partners Management, LP T2 Partners Group, LLC T2 Partners Management I, LLC T2 Accredited Fund, LP T2 Qualified Fund, LP Tilson Offshore Fund Ltd Deerhaven Fund, LP (formerly T2 SPAC) Tilson Focus Fund (a) Amount beneficially owned: (b) Percent of class: 8.66% 8.66% 5.89% 3.13% 1.14% 1.77% 1.62% 1.00% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: None None None None None None None None (ii) Shared power to vote or to direct the vote: (iii) Sole power to dispose or to direct the disposition of: None None None None None None None None (iv) Shared power to dispose or to direct the disposition of: Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [] Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. CUSIP NO.46269C102 13G Page 12 of 13 Pages Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. T2 Partners Management, LP By: T2 Partners Group, LLC General Partner By: /s/ Whitney R. Tilson Name: Whitney R. Tilson Title: Managing Member T2 Partners Group, LLC By: /s/ Whitney R. Tilson Name: Whitney R. Tilson Title: Managing Member T2 Partners Management I, LLC By: /s/ Whitney R. Tilson Name: Whitney R. Tilson Title: Managing Member T2 Accredited Fund, LP By: T2 Partners Management, LLC General Partner By: /s/ Whitney R. Tilson Name: Whitney R. Tilson Title: Managing Member T2 Qualified Fund, LP By: T2 Partners Management, LLC General Partner By: /s/ Whitney R. Tilson Name: Whitney R. Tilson Title: Managing Member CUSIP NO.46269C102 13G Page 13 of 13 Pages Tilson Offshore Fund, Ltd By: /s/ Whitney R. Tilson Name: Whitney R. Tilson Title: Director Deerhaven Fund, LP (formerly T2 SPAC Fund, LP) By: /s/ Glenn H. Tongue Name: Glenn H. Tongue Title: Director Tilson Focus Fund By: /s/ Whitney R. Tilson Name: Whitney R. Tilson Title: Trustee
